Title: To John Adams from John Hobby, 14 February 1793
From: Hobby, John
To: Adams, John



Dear Sir
Portland 14th. Feby. 1793

As there are few circumstances in life, which tend more forcibly to awaken the feelings of a divident mind, than an application for publick favours, it is with great reluctance I have prevaild on myself, so far, to trespass on your goodness, as to make the following representation, & request;—Henry Dearborn Esqr. the present Marshal for the district of Maine being now elected into Congress, and as I have by a deputation performed the duties of that office from the first establishment of the District Court, I feel extremely desirous for the influence, & assistance, of my friends, for the appoint. of his successor in that office, as I presume his resignation as Marshal will speedily be presented to the President of the United States. Altho the Fees annex’d to the office alluded to, are too trifling to excite pecuniary motives only, in the present application, especially as the business cognizable by the Court of this district is but small, still is wou’d be wounding to my feelings in the extreme, to be surplanted, on the Vacancy fill’d by a stranger to the business; It is natural however to expect that competitors for the Marshals office will come forward, however small the emoluments of it, and was it not that the unpleasent Idea of being superceded generally comprehends in the view of the publick, unfriendly Ideas of a mans reputation, or abilities, my mind wou’d be relieved from its present inquitude, which I pray your acceptance as some apology for my addressing you thus freely on this subject. I pretend to no superior claims to the office before  mention’d, unless having perform’d the duties of it, from the first instance, & having acqur’d by practice a thorough knowledge thereof, shou’d have some weight in the opinion of my friends—If enquiry shou’d be necessary respecting my situation, or reputation, George Thatcher Esqr. (who has been kind enough to tender his services on the present business) I presume wou’d render every disinterested information to whom I have wrote, and other of any friends in the house of representatives, but as the appointment will originate in the President, & be compleated in the Sennate, I must remain indebted to you principally, for any asistance which may be ungenial to your feelings, to obtain for me, & which I can only and, shall receive my most gratefull acknowledgement. I am dear Sir, with great respect & Esteem / Yr friend & Servt.
John Hobby